 GEORGIA PACIFIC CORP.67Georgia Pacific CorporationandOil,Chemical &AtomicWorkersInternationalUnion,AFL-CIO. Case 17-CA-1211510 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 12 September 1984 Administrative LawJudge James L. Rose issued the attached decision.The Respondent filed, exceptions and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.IORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,GeorgiaPacificCorporation,BlueRapids, Kansas, its officers,agents,successors, andassigns,shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 2(a)."(a) Forthwith reduce to writing and execute amemorandum of understanding setting forth thefull agreement reached with the Union concerningimplementation of a four-shift operation in the wallboard plant."2.Substitute the attached notice for that of theadministrative law judge.'To remedy the Respondent's unlawful refusal to execute the agree-ment reached between the parties concerning implementation of a four-shift operation in the wall board plant, the judge ordered the Respondentto sign the document provided to the Union on 20 February 1984 titled"Wallboard Operating Schedule " This document, however, appears tobe a statement of the shift schedule itself rather than a memorandum ofunderstanding settingforththe full agreementof the parties. Therefore,we shall modify the recommended Order and notice to require the Re-spondent to reduce to writing and excute a memorandum of understand-ing encompassing the parties' full agreement concerning the fourth shiftAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Oil, Chemi-cal & Atomic Workers, International Union, AFL-CIO, by refusing to sign any agreements negotiatedbetween us and that Union involving modificationsof our collective-bargaining agreement with thatUnion.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL forthwith reduce to writing and exe-cute a memorandum of understanding setting forththe full agreement reached with the Union con-cerning implementation of a four-shift operation inthe wall board plant.GEORGIA PACIFIC CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge. Thismatter was teed before me on July 12, 1984, at Manhat-tan,Kansas, on the General Counsel's complaint whichalleges that the Respondent violated Section 8(a)(5) ofthe National Labor Relations Act by failing and refusingto execute a memorandum agreed to between the partiesrelating to the Respondent's implementation of a four-shift operation among some bargaining unit employees.The Respondent generally denied that it has commit-ted any unfair labor practices and affirmatively contendsthat it has a right under the collective-bargaining agree-ment to set shift schedules. Therefore, implementation ofa fourth shift was not something about which the Re-spondent was obligated to bargain during the term of theagreement and it was therefore not obligated to executeany memorandum concerning the method by which thefour shifts would operate.On the record as a whole, including my observation ofthewitnesses, briefs and arguments of counsel, I makethe followingFINDINGSOF FACTS AND CONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is a corporation engaged in variousaspects of producing materials for the building industryincluding the mining of gypsum and the manufacture,distribution, and nonretail sale of drywall material at var-ious facilities throughout the United States including onelocated at Blue Rapids, Kansas. During the course andconduct of its business within the State of Kansas, theRespondent annually purchases goods and servicesvalued in excess of $50,000 directly from sources outsidethe State of Kansas and annually delivers directly topoints outside the State of Kansas finished productsvalued in excess of $50,000. The Respondent admits, andIfind, that it is an employer engaged in interstate com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.275 NLRB No. 17 68DECISIONSOF NATIONALLABOR RELATIONS BOARD11.THE LABOR ORGANIZATION INVOLVEDOil,Chemical and AtomicWorkers InternationalUnion,AFL-CIO (the Union)isadmitted to be, and Ifind is, a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts involved here are for the most part undis-puted. In summary, for many years the Union has repre-sented a unit of the Respondent's production and mainte-nance employees at the Blue Rapids facility and has ne-gotiated a series of collective-bargaining agreements withthe Respondent on behalf of them (who apparently com-promise Local Union No. 5-571).The 1981-1983 agreement became effective on Sep-tember 1, 1981, and was due to expire September 1, 1983.On August 29, 30, and 31, 1983, representatives of thepartiesmet to negotiate a successor agreement. At thetime of their first meeting, the Respondent was operatingthree 8-hour shifts each day, generally 7 days a week.Becausethisheavy workloau was adversely affectingemployee morale andwas causing absenteeism,the Re-spondentwanted a four-shift operation which wouldguarantee each employeesomedays off each month.Thusin itsAugust11 submissionof an agenda to theUnion, the Respondent proposed: "4. Resolve agreementlanguage toallow a four shift wallboard machine oper-ation."At the August 29 bargainingsession thismatter of fourshiftswas discussed. However, the Union contended thatithad insufficient time to consider the various aspects in-volved and did not want to have such included in thenew contract. Thus, on August 30, Jack Rauch, the plantmanager,gave the Union the following:LETTER OF INTENTAugust 30, 1983Subject: Four Shift OperationIn consideration of a four shift operation at theBlue Rapids plant,it isthe intent of the Companytomeet with the Union Committee and work outthe administrativedetailsfor implementing fourshifts.It isunderstood that the Union Committee willcooperate to the extent necessary to resolve prob-lems of a four shift operation.It is also understood that four shifts will only beimplemented if the majority of the people affectedwish to do so.The parties then met again on August 31 and conclud-ed a new collective-bargaining agreement which becameeffective on September 1, 1983, until September 1, 1985.In early September the Respondent did in fact imple-ment a fourth shift for its supervisors and some timethereafter Lawrence Bach, the Union's local president,canvassed employees in the wallboard department. Theyagreed by a vote of 21 to 3 to pursue such for them-selves.On November 3 union representatives and the Compa-ny met to discuss a four-shift operation. The Companypresented a proposal as to how this would work towhich the Union objected on grounds that such wouldhave the effect of reducing the amount of overtime pay.Finally, the Company proposed a plan the effect ofwhich each employee works 7 days and then has 2 daysoff.Each 7-day grouping is assigned one of the threenormal shifts. The cycle is completed in 4 weeks, duringwhich each employee gets 3 time-and-a-half days and 3doubletimedays and 6 days off. (Under the contracttime-and-a-half is paid for the sixth consecutive day of a"regular scheduled work week" and double time for theseventh.)At a unionmeetingon November 8, the employeesagreed to this proposal and on November 9, Bach so in-formed Plant Manager Rauch. Then, and on at least twooccasions thereafter, Bach contends that Rauch told himthat he would get the schedule writtenas a memoran-dum agreement to be signed by the parties. While Rauchdenies statingthat he would draw such an agreement,there is no doubt that effective January 23, 1984, theCompany did in fact implement the four-shift schedule.And on February 20, the Company did submit to theUnion, along with three other documents which were tobe signedasmemorandaof agreement, the "WallboardOperating Schedule" which the parties had previouslydiscussed and which had been implemented.On February 20 Bach asked Rauch to make the sched-ule a memorandumof agreement to be executed. Rauchrefused to do so on grounds that he had themanagementright to set shift schedules and would not therefore agreeto executea memorandumconcerning this matter. Therewere subsequent discussions between representatives ofthe Union and representatives both of local managementand individuals from the Company's headquarters in At-lanta.The Union contended there had been anagreementconcerning the four-shift operating schedule which theCompany was bound to executeas anagreement. TheRespondent has steadfastly refused to do so because, itcontends, it has the right to set shift schedules and there-fore going to a four-shift operation was neither some-thing over which it had a duty to bargain with theUnion nor otherwise violative of the Act.B. Analysis and Concluding FindingsThe General Counsel argues, in brief, that implement-ing a four-shift operation is a mandatory subject of bar-gaining which was proposed by the Respondent duringthe 1983 negotiations but passed when the Union felt itdid not have sufficient time to analyze the proposal. Sub-sequently, the parties did negotiate concerning imple-mentation of four shifts and reached an agreement whichwas implemented on January 23. However, the Respond-ent has refused the Union's demand to reduce the four-shift schedule to an executed agreement.The Respondent contends that under the management-rights clause of existing (and previous) collective-bar-gaining agreements it may set work schedules. Thereforediscussion of various four-shift plans with union repre-sentatives was mere courtesy based in the parties amica- GEORGIA PACIFIC CORP69ble bargaining relationshipThe Respondent argues itwas not required to negotiate with the Union nor did itdo so.There can be little doubt that the matter of shifts is amandatory subject of bargaining. As the Supreme Courtsaid inMeat Cutters Local Union 189 v. Jewell Tea Co.,381 U.S. 676, 691 (1965):[W]e think that the particular hours of the day andthe particular days of the week during which em-ployees shall be required to work are subjects wellwithin the realm of "wages, hours, and other termsand conditions of employment" about which em-ployers and unions must bargain. National LaborRelations Act, § 8(d) .. . .The Respondent does not seriously contend that shiftsare not a mandatory subject of bargaining but argues,rather, that the Union has waived its right to bargainover changes in shifts by agreeing to the management-rights clause in the collective-bargaining agreement. Idisagree.First, the Board will not find such a waiver absent"clear and unmistakable" language. Or, as the Board saidinHearst Corp.,151NLRB 834 (1964), it "will not findthat contract terms of themselves confer on the employera management nght to take unilateral action on a manda-tory subject of bargaining unless the contract expresslyor by necessary implication confers such a right."The Respondent relies onS-B Mfg. Co.,270 NLRB485 (1984), where the management-rights clause specifi-cally reserved to the company the right to "determinethe number of employees, the number of hours, and theschedules of employment." However, here the manage-ment-rights clause is not so specific, reading in its entire-ty*The Company has and will retain the unquestion-able and exclusive right and power to manage theplant and direct the working forces, including theright to hire, suspend, discharge, promote, or trans-fer its employees, providing that such power vestedin the Company shall not be used in violation of theterms of this agreement.Under this management-rights clause, in its broadestconstruction, the Company has the right to set workschedules and shifts where such does not conflict withother specific provisions of the agreement. Thus, for in-stance, the Respondent probably could change the 7 a.m.to 3 p.m. shift to start at 8 a.m.However the four-shift operation as implemented in-volves a more fundamental change. The four-shift sched-ule clearly conflicts at least with the workweek provi-sions of article XI and potentially conflicts with theovertime provisions as well. And in any event, it is achange from the past practice.Article XI states, inter alia, that "[t]he normal workweek for each employee shall consist of five (5) days ofeight (8) hours each. This shall not be construed to re-strict the number of days a week or the number of hoursa day that the Company may operate at the plant. Thework week shall begin on Monday at 7:00 a.m. for ac-counting purposes."The four-shift schedule changes the workweek for twoof the three crews each week. Thus if crew three beginson Monday, crew two begins on Wednesday, and crewone on Friday.A possible construction of the seniority clause (art. IV)along with subparagraph (d) of article XI(2) is that theCompany may not schedule overtime for employeesjunior to those who are off. By scheduling the crews infour shifts, the 6 and 7 days are overtime days and someemployees would be working those overtime hours at atime when senior employees would not be scheduled towork.At the time of the hearing, while the Company wasstilloperating under the four-shift schedule, inasmuch asbusiness had dropped off substantially, the plant was notrunning 7 days a week every week. Indeed, some weeksitwould operate only 5 days while other weeks it wouldoperate 6. The effect of this was that some employeeswere receiving more hours and thus more overtime thanother employees. As Rauch testified, "[T]he schedulewas designed for us to be oversold, and we are now un-dersold " Thus, the four-shift schedule resulted in someemployees having more days off than others and poten-tially,at least, junior employees were getting overtimethat senior employees would be entitled to under the col-lective-bargaining agreement (assuming the Union's notunreasonable interpretation is correct that overtime mustbe allocated according to seniority).In any event, creation of a four-shift schedule wasmore than simply adding a shift or changing hours. Thefour-shift operationwas a fundamental change in theworkweek for all employees in the wallboard depart-ment.Traditionally the Company had operated threeshiftsa day, 7 days a week. Creation of a four-shiftschedule changed this, to the benefit of both the Compa-ny and the employees. The Company gets more stabilityand improved morale (or so it was hoped) and the em-ployees get days off without sacrificing all premiumdays.And the Company must necessarily have understoodthatworking three crews in four shifts would run afoulof some provisions of the collective-bargaining agree-ment because in the agenda it submitted to the Union onAugust 11 it specifically proposed to "[r]esolve agree-ment language to allow four shift wallboard machine op-erations."When the Union claimed it did not have sufficient timeto analyze the Company's plan Rauch gave the Union aletter of intent in which he stated that "it is the intent ofthe Company to meet with the Union Committee andwork out the administrative details for implementing fourshifts."Again the Company must necessarily have under-stood that it would have to reach some kind of an agree-ment with the Union amending provisions of the collec-tive-bargaining agreement if a four-shift operation was tobe implemented.Indeed, representatives of the Company and the Unionmet and worked out the particular four-shift plan now in 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace and this was favorably voted on by a majority ofthe employees affected. Then the plan was implemented.From these facts I cannot conclude a "clear and un-mistakable" waiver by the Union to bargain about thematter or that the Company could implement such achange unilaterally. To the contrary, part consideration,at least, for the Union's agreement to the contract, andthe management-rights clause, was the Company's letterof intent. The parties would agree to the administrativedetails prior to implementation of the four-shift plan; andin no case would the four-shift operation go into effectwithout the agreement of "the majority of the people af-fected."Without resolving, the conflict between Bach andRauch concerning whether Rauch actually stated thatthe Company would execute a memorandum of agree-ment concerning the four-shift operation, it is clear fromthe Company's acts that it intended to negotiate imple-mentation of a four-shift operation. In fact the record es-tablishes that the Company and the Union negotiatedconcerning the four-shift operation (one proposed four-shift schedule was rejected by the Union on grounds thatitdid not provide for enough overtime) and the schedulefinally adopted by the Company was agreed to by theUnion and ratified by a majority of the employees beforeitwas put in place.It is settled that where the parties have reached agree-ment on a mandatory subject of bargaining, Section 8(d)requires "the execution of a written contract incorporat-ing any agreement reached if requested by either party "Further, there is no question that on numerous occasionsthe Union did in fact request the Company to execute asa memorandum of agreement the four-shift schedule.The fact that the Company and the Union have in thepast occasionally agreed to make ad hoc changes in thecollective-bargaining agreement (for instance changingtheGood Friday holiday to Easter Sunday) does notmake lawful the Company's refusal to execute the agree-ment in this case. In effect the Respondent argues theUnion has waived by past practice its right to have anexecuted contract of its agreement with the Company.Without concerning whether such a fundamental rightunder the Act can be waived by the Union, suffice it thatfor a waiver to exist, it must be "clear and unmistakable"and there is no evidence brought forth by the Companythat the Union waived its right to have the four-shiftagreement executed. I therefore conclude that the Re-spondent breached its duty under Section 8(a)(5) of theAct in failing and refusing to execute the memorandumsubmitted by the Company to the Union on February 20,1984, concerning the wallboard operating schedule. Iwill recommend an appropriate remedy including execu-tion by the Company of the wallboard operating sched-ule.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice found above occurring inconnection with Respondent's operations has a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the Act.V. THE REMEDYHaving found that the Respondent has engaged in theunfair labor practice, I shall recommend that it cease anddesist therefrom and take certain affirmative action nec-essary to effectuate the policies of the Act The Re-spondent will be ordered immediately to sign the agree-ment reached with the Union concerning the four-shiftoperation it implemented on January 23, 1984.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed'ORDERThe Respondent, Georgia Pacific Corporation, BlueRapids,Kansas, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Failing or refusing to sign and give full effect toany agreements negotiated between it and the Unionconcerning midterm modifications of the existing collec-tive-bargaining agreement between the parties, includingthe operation of four shifts in the wallboard plant.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Forthwithsignand continue to give effect to theagreement between the parties implemented on January23 and reduced to writing on February 20, 1984, con-cerning implementation of the four-shift operation in thewallboard plant.(b) Post at its place of business in Blue Rapids,Kansas,copiesof the attached notice marked "Appendix."2Copies of the notice, on forms provided by the RegionalDirector for Region 17, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IIf no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "